     WEINSTEIN & RILEY, P.S.
 1
     Bethany Wojtanowicz, SBN 292514
 2   2001 Western Ave, Suite 400
     Seattle, WA 98121
 3   Phone: (206) 493-1511
     Fax: (206) 269-3493
 4
     E-mail- BethanyW@w-legal.com
 5   Attorney for Bank of America, N.A.

 6
 7                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 8                                   SAN FRANCISCO DIVISION
 9   In re:
10                                                             Case No. 19-30377
     Alezz Laielen,                                            Chapter 13
11
              Debtor.                                          RESPONSE TO DEBTOR’S MOTION
12                                                             TO EXTEND THE DEADLINE TO
13                                                             SELL/REFINANCE REAL PROPERTY
                                                               TO JUNE 1, 2020
14
15
                                                               Judge: Hon. Dennis Montali
16
17
18            NOW COMES Bank of America, N.A. (the “Creditor”), submits this response to the

19   Debtor’s Motion to Extend the Deadline to Sell/Refiance Real Property to June 1, 2020 (the
20   “Motion”).
21
              1.      Debtor filed a petition for relief under Chapter 13 of title 11 of the United States
22
     Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) on April 6, 2019. See Docket No. 1.
23
24            2.   On June 10, 2004, Debtor borrowed the sum of $220,000.00 from the Creditor

25   pursuant to an Equity Maximizer Agreement and Disclosure Statement (the “Note”), a copy of
26   which is attached to Creditor’s Proof of Claim filed June 17, 2019. See Claim 4.
27
28




     Case: 19-30377        Doc# 53      Filed: 03/16/20     Entered: 03/16/20 14:26:34         Page 1 of 3
                                                        1
            3.      On June 10, 2004, Debtor executed a Short Form Deed of Trust (the “Deed of
 1
 2   Trust”) granting the Creditor, a security interest in real property located at 196 SOUTHERN

 3   HEIGHTS BLV, SAN RAFAEL, CA 94901 (the “Property”). The Deed of Trust was recorded
 4
     on June 24, 2004, in Marin County. A copy of the Deed of Trust is attached to Creditor’s Proof
 5
     of Claim filed June 17, 2019. See Claim 4.
 6
 7          4.      Creditor filed a Proof of Claim on June 17, 2019 in the secured amount of

 8   $237,625.23 with respect to Property, which includes a pre-petition arrearage of $5,319.97. The
 9   Mortgage Proof of Claim Attachment (Official Form 410A) sets for the account information as
10
     of the date of filing, including the ongoing monthly payment amount of $3,398.13. See Claim 4.
11
            5.      Debtor’s Chapter 13 Plan was filed on April 19, 2019 (Docket No. 27), and was
12
13   subsequently amended July 26, 2019 (Docket No. 40), and August 21, 2019 (Docket No. 45).

14   Debtor is currently operating under the terms of the Second Amended Chapter 13 Plan which
15   was confirmed on November 22, 2019. See Docket No. 48.
16
            6.      Under the terms of the confirmed Plan, Debtor was to complete the sale or
17
     refinance of the Property on or before January 31, 2020 and pay Bank of America’s entire claim
18
19   amount on or before that date as part of the refinance/sale. Id. The confirmed Plan further

20   provides that, in the event the sale or refinance does not occur on or before January 31, 2020,
21
     Creditor will be granted in rem relief from stay. Id.
22
            7.       In the Motion, Debtor states that she did not sell or refinance the Property by the
23
     January 31, 2020 deadline and requests an extension to June 1, 2020 to do so. See Docket No.
24
25   50.
26          8.      Creditor objects to the Motion to the extent that any order granting the Motion
27
     should include the following provisions:
28




     Case: 19-30377      Doc# 53      Filed: 03/16/20        Entered: 03/16/20 14:26:34     Page 2 of 3
                                                      2
            1) Bank of America N.A. shall be paid in full in an amount as required by an updated
 1
                payoff to be ordered prior to the escrow closing;
 2
            2) Funds are to be received by Bank of America N.A. per the updated payoff within
 3
                twenty-four (24) hours of closing;
 4
            3) If a short payoff is received, Bank of America, N.A. shall have the right to reject the
 5              payoff;
 6          4) If a Short Sale is needed, the Debtor shall: 1) be required to go through the Short Sale
 7              Process and be approved by Bank of America, N.A. before any Short Sale funds are
 8              received; 2) submit a copy of the Debtor’s Closing HUD to Bank of America, N.A for
 9              approval; and 3) any Short Sale must be made through Equator;

10          5) Debtor shall make adequate protection payments to Bank of America, N.A. until the
                sale or refinance occurs;
11
            WHEREFORE, Bank of America, N.A., respectfully requests that any order granting
12
13   the Debtor’s Motion to Extend the Deadline to Sell/Refinance Real Property to June 1, 2020

14   include the above mentioned provisions or, alternatively, that the Motion be denied.
15   DATED: March 16, 2020                                          WEINSTEIN & RILEY, P.S.
16
                                                                    /s/ Bethany Wojtanowicz _______
17                                                                  Bethany Wojtanowicz, SBN 292514
                                                                    2001 Western Ave, Suite 400
18
                                                                    Seattle, WA 98121
19                                                                  Phone: (206) 493-1511
                                                                    Fax: (206) 269-3493
20                                                                  E-mail- BethanyW@w-legal.com
                                                                    Attorney for Bank of America, N.A.
21
22
23
24
25
26
27
28




     Case: 19-30377       Doc# 53    Filed: 03/16/20     Entered: 03/16/20 14:26:34         Page 3 of 3
                                                     3
